Montgomery, J.
The circuit court, on an appeal from the probate court, entered a judgment allowing the account of William R. Stafford as executor. The proceeding is before us on error. Insuperable objections to a consideration of the points made confront us. The record shows that no request for a finding of facts or law was presented before judgment. After judgment was entered, a finding was made on request of the appellant, but no exception to this finding was filed. Circuit Court Rule No. 26 has been ignored. In Brown v. Haak, 48 Mich. 229, it was held that the request for findings must precede the entry of judgment. Indeed, the language of the rule is plain and unambiguous. We held in Co it v. Judge of Superior Court, McGrath, Mand. Cas. No. 704, that a trial court may vacate a judgment to afford opportunity for presenting a request for findings in a proper case, but no showing authorizing such action was made or attempted in this case. The appellee objected to the court’s filing findings, and, as the findings were not authorized while final judgment stood, we think the appellee was not bound to propose amendments, and was justified in ignoring the-findings. The failure to file exceptions to the findings would also, even if the findings were regular, preclude us from examining any other question than that of whether the findings support the judgment. Weist v. Morlock, 116 Mich. 606.
The judgment, will be affirmed, with costs.
The other Justices concurred.